CONFIDENTIAL AND PROPRIETARY



Apollo Advisors VIII, L.P.


[Name]
[Address]



Dear [Name]:
Reference is made to the letter agreement dated as of [˜] by and among Apollo
Advisors VIII, L.P., Apollo Capital Management VIII, L.P. and you (your “Carry
Plan”). This Award Letter confirms the number of Points you are being awarded
and certain terms in relation with your Carry Plan. Capitalized terms not
defined herein shall have the meanings set forth in your Carry Plan.
Your Initial Point Award
You are being granted [˜] Points on the terms set forth in this Award Letter and
your Carry Plan.
Vesting Percentage and Vesting Commencement Date
The term “Vesting Percentage” as applied to you shall have the meaning set forth
below:
[˜]
Your “Vesting Commencement Date” is [˜].
Mandatory Purchases and Repurchases of AGM Shares
A portion of all distributions (the “Holdback Amount”) in a given quarter will
be required to be used by you to purchase Class A shares of AGM (“AGM Shares”)
in accordance with the terms and conditions set forth herein. The Holdback
Amount will be based on the following formula, except to the extent reduced by
the Executive Committee:
[˜]
Fund VIII Capital Commitment
You are required to make a capital commitment to Co-Investors (A) in an amount
equal to [$˜].
Bad Act and Designated Act
Each of the terms “Bad Act” and “Designated Act” as applied to you shall have
the meaning set forth in Annex A hereto.
Restrictive Covenants
In consideration of your participation in the Carry Plan, you will be subject to
restrictions in favor of AGM regarding confidentiality, non-solicitation,
non-interference, non-disparagement and non-compete set forth in Annex B hereto.
Retirement
Your Points shall be reduced automatically to (a) zero if your retirement is the
consequence of a Bad Act and (b) otherwise, an amount equal to your Vested
Points calculated as of the Retirement Date. Any such reduction shall be
effective as of the Retirement Date or such subsequent date as may be determined
by the General Partner; provided that the General Partner may agree to a lesser
reduction (or to no reduction) of your Points.
Miscellaneous
This Award Letter shall be governed by and construed in accordance with the laws
of the State of Delaware without regard to the principles of conflicts of laws
that would cause the laws of another jurisdiction to apply. This Award Letter is
binding on and enforceable against the General Partner, the Partnership and you.
This Award Letter may be amended only with the consent of each party hereto. The
Partnership or the General Partner may provide copies of this Award Letter to
other Persons. This Award Letter may be executed by facsimile and in one or more
counterparts, all of which shall constitute one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




If the above correctly reflects our understanding and agreement with respect to
the foregoing matters, please so confirm by signing the enclosed copy of this
Award Letter.


Very truly yours,




APOLLO ADVISORS VIII, L.P.


By:    Apollo Capital Management VIII, LLC,
its general partner




By:                        
Name:    
Title:    






APOLLO CAPITAL MANAGEMENT VIII, LLC






By:                        
Name:    
Title:    








Accepted and agreed as of the date first written above


[NAME]




                    




Annex A


Definitions
“Bad Act” means your:
(i)    commission of an intentional violation of a material law or regulation in
connection with any transaction involving the purchase, sale, loan, pledge or
other disposition of, or the rendering of investment advice with respect to, any
security, asset, futures or forward contract, insurance contract, debt
instrument or currency, in each case, that has a significant adverse effect on
your ability to perform your services to AGM or any of its Affiliates;
(ii)    commission of an intentional and material breach of a material provision
of a written AGM Code of Conduct (other than any AGM Code of Conduct adopted
after the date of your admission to the Partnership with the primary purpose of
creating or finding “Bad Acts”);
(iii)    commission of intentional misconduct in connection with your
performance of services for AGM or any of its Affiliates;
(iv)    commission of misconduct that, individually or in the aggregate, has
caused or substantially contributed to, or is reasonably likely to cause or
substantially contribute to, material economic or reputational harm to AGM or
any of its Affiliates (excluding any mistake of judgment made in good faith with
respect to a portfolio investment or account managed by AGM or its Affiliates,
or a communication made to the principals or other partners, in a professional
manner, of a good faith disagreement with a proposed action by AGM or any of its
Affiliates);
(v)    conviction of a felony or plea of no contest to a felony charge, in each
case if such felony relates to AGM or any of its Affiliates;
(vi)    fraud in connection with your performance of services for AGM or any of
its Affiliates; or
(vii)    embezzlement from AGM or any of its Affiliates or interest holders;
provided, however, that
(a)    you have failed to cure within 15 days after notice thereof, to the
extent such occurrence is susceptible to cure, the items set forth in clauses
(ii) and (iv), and
(b)    during the pendency of any felony charge under clause (v), AGM and its
Affiliates may suspend payment of any distributions in respect of your Points,
and if (I) you are later acquitted or otherwise exonerated from such charge, or
(II) your employment or service with AGM or its applicable Affiliate does not
terminate, then (A) AGM or its applicable Affiliate shall pay to you all such
accrued but unpaid distributions with respect to vested Points, with interest
calculated from the date such distributions were suspended at the prime lending
rate in effect on the date of such suspension, and (B) throughout the period of
suspension (or until the date of termination of employment or service, if
earlier), distributions with respect to unvested Points shall continue to
accrue, and Points shall continue to vest, in accordance with the terms and
conditions set forth herein.
“Designated Act” means your:
(i)    intentional breach of any material provision of an award agreement or any
other agreement of AGM or any of its Affiliates;
(ii)    failure to devote a significant portion of your time to performing
services as an agent of AGM without the prior written consent of AGM, other than
by reason of death or Disability; or
(iii)    suspension or other disciplinary action against you by an applicable
regulatory authority;
provided, however, that you have failed to cure within 15 days after notice
thereof, to the extent such occurrence is susceptible to cure, the item set
forth in clause (i).
For purposes of this Annex A, the term “Affiliate” includes Portfolio Companies.
 


Annex B


Restrictive Covenants
[˜]




